Case: 19-14667    Date Filed: 07/14/2020   Page: 1 of 2



                                                            [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 19-14667
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 1:08-cr-00215-TFM-C-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus


CODY DEAN HAGLER,

                                                            Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                          ________________________

                                 (July 14, 2020)

Before WILSON, LAGOA and ANDERSON, Circuit Judges.

PER CURIAM:

      William Bradford, appointed counsel for Cody Hagler in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and
              Case: 19-14667     Date Filed: 07/14/2020   Page: 2 of 2



filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Hagler’s conviction and sentence are AFFIRMED.




                                         2